Citation Nr: 1041356	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-46 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim. 38 C.F.R. § 3.159(c)(4)(i) (2009).

A VA examination was completed in June 2009.  Although the VA 
examiner considered the Veteran's history given at the time of 
the VA examination, she failed to address, in her conclusion, the 
Veteran's lay statements made with respect to tinnitus.  The 
Veteran reported, in pertinent part, that he had constant 
tinnitus in both ears, and that he first noticed ringing in his 
ears while he was in the military, but felt that it had 
progressively worsened through the years.  The Veteran has 
reported exposure to B-52 engine noise without hearing protection 
secondary to work as a high voltage electrician and air field 
light specialist in service.  The Veteran also stated in his 
notice of disagreement that he was exposed to noise from an 
exploding electrical power line transformer in service.  The VA 
examiner, in rendering her opinion did not adequately address the 
Veteran's reports of experiencing ringing in his ears in service, 
or to his noise exposure in service.

The Board notes that the Duty MOS Noise Exposure Listing 
referenced in DVA Fast Letter 10-35 for Modifying the Development 
Process in Claims for Hearing Loss and/or Tinnitus shows that 
Veterans with a duty MOS similar to that of the Veteran's, a 
Electrical Power Line Specialist or Power Line Distribution 
Specialist, have a high probability of exposure to hazardous 
noise.  Thus, noise exposure in this case may be conceded by the 
Board.

The Board emphasizes that the Veteran is competent to report his 
symptomatology in service.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has indicated that the 
Board may not rely on a medical opinion in which it is determined 
that a veteran's lay statements lack credibility solely because 
it is not corroborated by contemporaneous medical records. 
Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 
2006).  To be adequate, a medical opinion must be based upon an 
accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  This includes considering a veteran's lay assertions of 
symptomatology that he is competent to observe, unless the Board 
has explicitly found that the assertions are not credible.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board will 
remand this case for a supplemental medical opinion, based on the 
premise that the Veteran is competent to report the onset and 
continuity of his current symptomatology.  See also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion").

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to a VA 
audiologist for a supplemental opinion.  The 
claims folder must be made available to the 
examiner for review.  The examiner should 
review the entire claims folder, to include 
the Veteran's lay statements.  In the 
supplemental opinion, the examiner should 
address the Veteran's statement regarding 
ringing in his ears in service and his noise 
exposure in service.  The VA audiologist 
should note that the Veteran's duty is shown 
to be associated with a high probability of 
exposure to hazardous noise, and should note 
that the Veteran is competent to report 
symptoms that he experienced.

The examiner should render an opinion, based 
on available evidence, as to whether it is at 
least as likely as not that the Veteran's 
tinnitus was incurred in service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a clear rationale 
for his or her opinion with references to the 
evidence of record, to include lay evidence 
provided by the Veteran, and must provide a 
discussion of the facts and medical 
principles involved.

2.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
